      Case 1:18-cv-06202-JGK Document 35 Filed 01/06/21 Page 1 of 27



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
LORENZO RODRIGUEZ,

                      Petitioner,               18-cv-6202 (JGK)

          - against -                           MEMORANDUM
                                                OPINION AND ORDER
SUPERINTENDENT OF CLINTON
CORRECTIONAL FACILITY,

                    Respondent.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     Lorenzo Rodriguez brought this pro se petition for a writ

of Habeas Corpus pursuant to 28 U.S.C. § 2254. Mr. Rodriguez was

convicted in the New York State Supreme Court, New York County,

of second-degree burglary and sentenced to a 14-year prison

term, to be followed by five years of post-release supervision.

After the Appellate Division of the New York State Supreme Court

affirmed the conviction, and a judge of the New York State Court

of Appeals denied leave to appeal, Mr. Rodriguez filed this

petition, arguing that: (1) he was deprived of his right to

counsel at various pre-trial hearings; (2) the denial of an

adjournment request was a violation of his constitutional

rights; (3) the trial court’s instructions regarding his absence

during trial violated the United States Constitution; and (4)

the prosecutor’s summation misstated the law. For the reasons

explained below, Mr. Rodriguez’s petition is dismissed.
         Case 1:18-cv-06202-JGK Document 35 Filed 01/06/21 Page 2 of 27



                                       I

                                       A

      Evidence in the state court record shows the following

facts.

      On August 28, 2013, Antonia Lopez entered her home at 552

West 160th Street, Apartment 18, in New York, New York, and saw

a male stranger leaving the apartment through a window and onto

the adjacent fire escape. Tr. at 583-86. 1 Ms. Lopez immediately

noticed that an iPad and a piggybank were missing. Tr. at 588.

Policer officers Orlando Corchado and Andrew Lassen, who were

patrolling the apartment building in response to recent

burglaries, saw Mr. Rodriguez climb up the fire escape onto the

roof. Tr. at 614-17. Mr. Rodriguez was wearing latex gloves and

carrying a white piggybank. Tr. at 617. Mr. Rodriguez stated

that he was working for the superintendent of the building and

then went back down the fire escape, despite the police

officers’ instructions to stop. Tr. at 618. Upon entering the

apartment through the window, Mr. Rodriguez said “I’m sorry,”

returned the piggybank to Ms. Lopez’s husband, and attempted to

leave the apartment through the main entrance. Tr. at 589. The

officers, who followed Mr. Rodriguez down the fire escape and


1 Record citations preceded by “Tr.” refer to transcripts from state court
proceedings collected in ECF No. 21, Ex. 6. Record citations preceded by
“SR1” refer to the state record documents collected in ECF No. 21, Ex. 3.
Record citations preceded by “SR2” refer to the state record documents
collected in ECF No. 21, Ex. 4.


                                       2
      Case 1:18-cv-06202-JGK Document 35 Filed 01/06/21 Page 3 of 27



into the apartment, asked Ms. Lopez if she knew Mr. Rodriguez

and she told them that he was a thief. Tr. at 589-90. Officer

Corchado apprehended and arrested Mr. Rodriguez in the hallway

of the apartment. Tr. at 618-620. Mr. Rodriguez pulled an iPad

out of his pants and was about to discard it when one of the

residents of the apartment grabbed it from him. Tr. at 636.

Shortly after the arrest, Officer Lassen searched Mr. Rodriguez

on the landing just outside the apartment and recovered two

flashlights, latex gloves, and an iPad charger. Tr. at 621-22.

                                    B

     The State charged Mr. Rodriguez with second-degree

burglary. Tr. at 130. Mr. Rodriguez twice asked the court to

replace his court-appointed counsel, and the court accommodated

him each time. Tr. at 10, 25. While working with the third

court-appointed lawyer, Robert Weinstein, Mr. Rodriguez decided

to proceed pro se. Tr. at 32. In the colloquy that followed, the

court asked Mr. Rodriguez a series of questions to ensure that

Mr. Rodriguez understood the consequences of self-

representation. Tr. at 33-37. Specifically, the court explained

in detail that Mr. Rodriguez would have to pick a jury, make an

opening statement, ask witnesses all the questions, and do a

summation, all through an interpreter. Tr. at 33-37, 40. The

court also explained to Mr. Rodriguez that representing himself

is a “very, very bad idea” and “a little bit like a doctor


                                    3
      Case 1:18-cv-06202-JGK Document 35 Filed 01/06/21 Page 4 of 27



treating himself for his own illness.” Tr. at 34. The court then

appointed Mr. Weinstein to serve as standby counsel over Mr.

Rodriguez’s objection and approved the pro se application. Tr.

at 37-38, 41.

     At the suppression hearing held on May 13, 2014 to

determine the admissibility of statements made by the defendant

and evidence seized from him, after the prosecution questioned

Officer Corchado, Mr. Rodriguez asked a question in cross-

examination that the court ruled was impermissible and directed

Officer Corchado not to answer. Tr. at 68. In response, Mr.

Rodriguez declared “I’m not going to continue here,” and the

court warned him that if he left, the hearing would continue

without him. Id. After a private colloquy with Mr. Weinstein,

Mr. Rodriguez decided to have Mr. Weinstein proceed with the

cross-examination of Officer Corchado. Tr. at 71. The following

day, Mr. Rodriguez changed his mind once again and decided to

continue the hearing pro se. Tr. at 106-07. For the remainder of

the suppression hearing and during a subsequent Sandoval hearing

to determine the admissibility of Mr. Rodriguez’s prior

covictions, Mr. Rodriguez represented himself. Tr. at 108-09,

119. The trial court denied a motion to suppress the statements

the defendant made to the police on the roof to the effect that

he was working for the superintendent. The court found that the

defendant was not in custody at the time and no Miranda warnings


                                    4
      Case 1:18-cv-06202-JGK Document 35 Filed 01/06/21 Page 5 of 27



were required. Tr. at 113. Subsequent statements at the police

station to the effect that the defendant was visiting a

girlfriend were not suppressed apparently because they were not

the result of police questioning. Id. Physical evidence seized

from the defendant was not suppressed because the items were

seized incident to a lawful arrest. Id.

     As a result of the Sandoval hearing, the trial court

determined that if the defendant testified at trial, the

prosecution could ask the defendant whether he was convicted in

1999 of robbery in the second degree and grand larceny in the

third degree, but not about the underlying facts of those cases,

or about the defendant’s parole status at the time of those

convictions. The prosecution could also ask whether the

defendant was convicted of a misdemeanor in 2010, but not the

name of the misdemeanor. Tr. at 120.

     During the voir dire examination of potential jurors that

followed, Mr. Rodriguez continued to represent himself, and the

court explained the procedure in detail. Tr. at 205. When his

for-cause challenge to a juror was overruled by the court, Mr.

Rodriguez declared that he did not want to continue with the

trial and left the courtroom. Tr. at 209-10. At first, the court

proceeded with voir dire examination in Mr. Rodriguez’s absence

but ultimately dismissed that panel. Tr. at 218.




                                    5
      Case 1:18-cv-06202-JGK Document 35 Filed 01/06/21 Page 6 of 27



     On his way to the court for the next court date, May 19,

2014, Mr. Rodriguez was injured when the corrections bus that

was transporting him crashed. Tr. at 229-30. In light of his

injuries, trial was postponed eventually for several months to

September 3, 2014. Tr. at 231, 236, 240. After a few more

delays, the trial ultimately restarted on October 14, 2014. At

that point, the court advised Mr. Rodriguez to permit Mr.

Weinstein to sit at the defendant’s table to assist the

defendant during the proceedings, but Mr. Rodriguez refused. Tr.

at 251. On October 20, 2014, when jury selection was about to

commence, Mr. Rodriguez asked for a one-month adjournment on the

grounds that he was not ready to proceed. Tr. at 261. The court

denied the request, reasoning that it had been five months since

the last time the trial started and two and a half months after

Mr. Rodriguez recovered from his injuries, and that the

defendant had the discovery materials for five months. Tr. at

265-69. In response, Mr. Rodriguez refused to participate and

left the courtroom. Tr. at 269, 271. The court and Mr. Weinstein

informed Mr. Rodriguez that he could not both represent himself

and be absent during trial. Tr. at 271-73.

     The trial proceeded without Mr. Rodriguez, with Mr.

Weinstein representing Mr. Rodriguez. At the outset of jury

selection, the court instructed the prospective jurors that Mr.

Rodriguez exercised his right not to be present and that the


                                    6
      Case 1:18-cv-06202-JGK Document 35 Filed 01/06/21 Page 7 of 27



jury should not draw any inferences from the defendant’s

absence. Tr. at 283. On the second day of jury selection, Mr.

Rodriguez asked to resume self-representation, but the court

denied the request. Tr. at 415. The court held that Mr.

Rodriguez was not capable of representing himself because he had

shown that he could not abide by the court’s rulings and would

be disruptive in court. Id. The court stated that Mr. Rodriquez

was permitted to stay for the trial but would have to be

represented by Mr. Weinstein. Tr. at 416. Mr. Rodriguez refused

to accept the court’s order and was removed from the courtroom.

Tr. at 417. The rest of jury selection and trial took place in

Mr. Rodriguez’s absence. The trial lasted for two days and the

jury found Mr. Rodriguez guilty of second-degree burglary after

24 minutes of deliberation. Tr. at 711, 713-14. The court

sentenced Mr. Rodriguez to a 14-year prison sentence as a second

violent felony offender, followed by a five-year term of post-

release supervision. Tr. at 724.

                                    C

     Mr. Rodriguez challenged his conviction in the Appellate

Division of the New York State Supreme Court on four grounds.

First, Mr. Rodriguez argued that his waiver of the right to

counsel during the suppression hearing was not knowingly,

voluntarily, and intelligently made. The appellate court held

that Mr. Rodriguez’s waiver of counsel was invalid under New


                                    7
      Case 1:18-cv-06202-JGK Document 35 Filed 01/06/21 Page 8 of 27



York State law because the trial court has failed to “ensure

that [Mr. Rodriguez] was aware of his exposure.” People v.

Rodriguez, 66 N.Y.S.3d 488, 496 (App. Div. 2018). However, the

court concluded that a new hearing would serve no purpose and

need not be ordered because the evidence of Mr. Rodriguez’s

guilt was overwhelming. Id. at 497. Second, Mr. Rodriguez argued

that the trial court committed reversible error by denying his

request for a one-month adjournment. The appellate court found

that there was no abuse of discretion in denying the adjournment

in light of the limited materials that Mr. Rodriguez claimed he

needed time to review, and the fact that they were in his

possession for five months. Id. Third, Mr. Rodriguez argued that

the trial court delivered a prejudicial instruction regarding

his absence from the courtroom because it suggested that Mr.

Rodriguez absconded. The appellate court rejected the claim,

noting that “nothing in the formulation used by the court . . .

suggested that defendant absconded. Arguably, it inured to

defendant in dispelling any notion that he was excluded from the

courtroom by the court.” Id. Fourth, Mr. Rodriguez argued that

the prosecution committed misconduct in its summation by

misstating the elements of the charged crime when it stated that

it merely had to prove unlawful entry with intent to commit a

crime in Ms. Lopez’s bedroom as opposed to in the building as a

whole. The appellate court rejected the claim as unpreserved


                                    8
       Case 1:18-cv-06202-JGK Document 35 Filed 01/06/21 Page 9 of 27



and, alternatively, without merit because the prosecution’s

summation accurately stated the statutory definition of a

building, under which unlawful entry into a part of a building

with the requisite intent constitutes burglary even if the

defendant entered the building as a whole with license or

without the intent to commit a crime. Id. at 498.

                                     II

     Pursuant to the Antiterrorism and Effective Death Penalty

Act of 1996 (“AEDPA”), a federal court may grant habeas corpus

relief to a state prisoner on a claim that was adjudicated on

the merits in state court only if it concludes that the state

court’s decision “was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined

by the Supreme Court of the United States” or “was based on an

unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” 28 U.S.C.

§ 2254(d)(1)–(2); see also Washington v. Griffin, 876 F.3d 395,

403 (2d Cir. 2017). 2

     A state court decision is contrary to clearly established

federal law “if the state court arrives at a conclusion opposite

to that reached by [the Supreme Court] on a question of law” or

“if the state court confronts facts that are materially


2 Unless otherwise noted, this Memorandum Opinion and Order omits all
alterations, citations, footnotes, and internal quotation marks in quoted
text.


                                      9
     Case 1:18-cv-06202-JGK Document 35 Filed 01/06/21 Page 10 of 27



indistinguishable from a relevant Supreme Court precedent and

arrives at a result opposite to” the Supreme Court’s conclusion.

Williams v. Taylor, 529 U.S. 362, 405 (2000); see Washington,

876 F.3d at 403.

     A state court decision involves an unreasonable application

of clearly established federal law when “the state court

correctly identifies the governing legal principle . . . but

unreasonably applies it to the facts of the particular case.”

Bell v. Cone, 535 U.S. 685 (2002); see also Washington, 876 F.3d

at 403. To meet that standard, the state court’s decision must

be “so lacking in justification that there was an error well

understood and comprehended in existing law beyond any

possibility for fairminded disagreement.” Harrington v. Richter,

562 U.S. 86, 103 (2011); see also Washington, 876 F.3d at 403.

“[I]t is well-established in [this] circuit that the objectively

unreasonable standard of § 2254(d)(1) means that [a] petitioner

must identify some increment of incorrectness beyond error in

order to obtain habeas relief.” Cotto v. Herbert, 331 F.3d 217,

248 (2d Cir. 2003).

                                  III

                                   A

     In his petition, Mr. Rodriguez first argues that he was

deprived of his right to counsel at the suppression hearing and

the Sandoval hearing.


                                   10
     Case 1:18-cv-06202-JGK Document 35 Filed 01/06/21 Page 11 of 27



     The Sixth Amendment provides that a criminal defendant has

a “right . . . to have the assistance of counsel for his

defence.” U.S. Const. Amend. VI. That right is “part of the due

process of law that is guaranteed by the Fourteenth Amendment to

defendants in the criminal courts of the States.” Faretta v.

California, 422 U.S. 806, 818 (1975). The defendant, however, is

“free personally to decide whether in his particular case

counsel is to his advantage.” Id. at 834. Nevertheless, because

self-representation “relinquishes . . . many of the traditional

benefits associated with the right to counsel . . . the accused

must knowingly and intelligently forgo those relinquished

benefits.” Id. at 835. To do that, the defendant “should be made

aware of the dangers and disadvantages of self-representation,

so that the record will establish that ‘he knows what he is

doing and his choice is made with eyes open.’” Id. (quoting

Adams v. United States ex rel. McCann, 317 U.S. 269, 279

(1942)). The Supreme Court has not “prescribed any formula or

script to be read to a defendant who states that he elects to

proceed without counsel.” Iowa v. Tovar, 541 U.S. 77, 88 (2004).

“The information a defendant must possess in order to make an

intelligent election . . . depend[s] on a range of case-specific

factors, including the defendant’s education or sophistication,

the complex or easily grasped nature of the charge, and the

stage of the proceeding.” Id. While “not every omission by the


                                   11
     Case 1:18-cv-06202-JGK Document 35 Filed 01/06/21 Page 12 of 27



district court during a Faretta inquiry will invalidate an

otherwise knowing and intelligent waiver,” to ensure that a

defendant’s waiver is knowingly and intelligently made, the

trial court should “inform a defendant of the nature of the

charges, the range of allowable punishments, and the risks of

self-representation.” Torres v. United States, 140 F.3d 392, 403

(2d Cir. 1998) (citing von Moltke v. Gillies, 332 U.S. 708, 724

(1948)).

     In this case, the trial court fell short of ensuring that

Mr. Rodriguez’s waiver was knowingly and intelligently made. It

is true that upon the first request to represent himself, the

trial court conducted a lengthy colloquy with Mr. Rodriguez

during which it established that Mr. Rodriguez has experience

with the criminal justice system and that he understood in

detail the specific tasks that he would have to undertake in the

course of self-representation. Tr. at 33-40. And the court did

warn Mr. Rodriguez that representing himself was a bad idea. Id.

at 34. Nonetheless, the failure to warn Mr. Rodriguez about his

possible sentence before he was permitted to represent himself

rendered his waiver of counsel defective. While the record shows

that Mr. Rodriguez likely knew that a conviction would lead to a

prison sentence, at no point before allowing him to proceed pro

se did the trial court inform him about the extent of potential

punishment which in this case resulted in a sentence of


                                   12
     Case 1:18-cv-06202-JGK Document 35 Filed 01/06/21 Page 13 of 27



imprisonment of fourteen years. Because the waiver must be made

“with an apprehension of . . . the range of allowable

punishments,” von Moltke, 332 U.S. at 724, Mr. Rodriguez’s

waiver was not made “knowingly and intelligently.” Faretta, 422

U.S. at 835.

     The State argues that Mr. Rodriguez’s waiver was valid

because there is no requirement under Supreme Court precedent to

inform a defendant who wants to waive the right to counsel

during pre-trial proceedings of potential sentencing exposure.

The State relies on language in United States v. Fore, where the

Court of Appeals for the Second Circuit stated that “our case

law does not require an explicit accounting of the potential

punishment in a Faretta discussion.” 169 F.3d 104, 108 (2d Cir.

1999). This argument is flawed. Both Supreme Court and Second

Circuit cases, including Fore, clearly state that waiver of

counsel must be made “with an apprehension of . . . the range of

allowable punishments.” von Moltke, 332 U.S. at 724; see also

Fore, 169 F.3d at 108 (“The content of [a waiver-of-counsel]

discussion normally includes a discussion of the nature of the

charges, the range of allowable punishments, and the risks of

self-representation.”); Torres, 140 F.3d at 405 (stating the

same in the context of a pre-trial waiver of counsel). In Fore,

the Court of Appeals held that an “explicit accounting of the

potential punishment” was unnecessary because the defendant “was


                                   13
      Case 1:18-cv-06202-JGK Document 35 Filed 01/06/21 Page 14 of 27



‘clearly aware’ of the significant penalties he would face if

convicted” where the trial court warned the defendant, who was

ultimately sentenced to a term of 27 months in prison, that he

could face a term of up to 10 years in prison. 169 F.3d at 108

(quoting United States v. Hurtado, 47 F.3d 577, 583 (2d Cir.

1995)). The defendant in Fore argued that such a warning was

defective, and his waiver of counsel thus invalid, because the

trial court failed to inform him that he faced a maximum

sentence of 125 years if the court imposed consecutive sentences

on each of the possible counts of conviction. In rejecting the

defendant’s claim and stating that such “explicit accounting”

was unnecessary, the court held that the sentencing warning that

the trial court gave provided the defendant “a realistic picture

. . . regarding the magnitude of his decision.” Id. In contrast,

the trial court in Mr. Rodriguez’s case provided no warning

about a potential sentence. While the trial court need not have

provided a full accounting of potential sentences, it must have

given the defendant a “realistic picture,” id., and ensured that

the defendant was “clearly aware of the penalties he face[d] if

convicted.” Hurtado, 47 F.3d at 583. 3 By staying entirely silent

on the range of punishments before permitting Mr. Rodriguez to

3 The only specific discussion of penalty that the State points to is a
discussion of a potential plea in which the trial court stated that it could
allow the defendant to plead guilty and be sentenced to seven years’
imprisonment or, if the prosecutor agreed to a lesser charge, the sentence
could be five years. Tr. at 232. This did not amount to realistic advice as
to the actual sentence the defendant faced.


                                     14
     Case 1:18-cv-06202-JGK Document 35 Filed 01/06/21 Page 15 of 27



represent himself, the trial court failed to ensure that his

waiver was knowingly and intelligently made.

     The trial court’s error, however, does not necessarily

warrant habeas relief for Mr. Rodriguez. “Federal courts

reviewing [habeas] claims, other than those of structural error,

ask whether the alleged error ‘had substantial and injurious

effect or influence in determining the jury's verdict.’”

Yarborough v. Keane, 101 F.3d 894, 899 (2d Cir. 1996) (quoting

Brecht v. Abrahamson, 507 U.S. 619, 623 (1993)). The deprivation

of the right to counsel during pre-trial hearings is not a

structural error. See Coleman v. Alabama, 399 U.S. 1, 11 (1970);

Arizona v. Fulminante, 499 U.S. 279, 307 (1991); Dallio v.

Spitzer, 343 F.3d 553, 569 n.4 (2d Cir. 2003) (Katzmann, J.,

concurring). Therefore, the Court “must assess the prejudicial

impact of constitutional error in a state-court criminal trial

under the ‘substantial and injurious effect’ standard.” Fry v.

Pliler, 551 U.S. 112, 121 (2007). “Under this standard, habeas

petitioners . . . are not entitled to habeas relief based on

trial error unless they can establish that it resulted in actual

prejudice.” Brecht, 507 U.S. at 637.

     Upon determining that Mr. Rodriguez’s waiver of counsel was

defective, the Appellate Division found that the conventional

remedy—a new suppression hearing, followed by a new trial if the

suppression hearing led to suppression of the evidence in


                                   15
     Case 1:18-cv-06202-JGK Document 35 Filed 01/06/21 Page 16 of 27



question—would serve no purpose because it was clear beyond a

reasonable doubt that the result at a new trial would be the

same. Rodriguez, 66 N.Y.S.3d at 497.      The appellate court

concluded that even if defendant prevailed at the suppression

hearing—which itself was unlikely—a new trial would not have

altered the outcome because the evidence of Mr. Rodriguez’s

guilt was overwhelming. Id. As the Appellate Division explained:

          Even assuming counsel would somehow be
          successful in arguing for the suppression of
          statements   and    property   recovered,  the
          evidence    of     defendant’s     guilt   was
          overwhelming.   Defendant    was  caught  red-
          handed. Lopez encountered defendant—a person
          she did not know and did not allow into her
          home—in her bedroom. Defendant was observed
          wearing latex gloves by Lopez and Police
          Officer Corchado. He was also observed to be
          in possession of Lopez’s piggy bank.

          Similarly, even assuming counsel would have
          been   able  to   secure  a   more favorable
          Sandoval ruling, and defendant would have
          testified on his own behalf, the evidence
          overwhelmingly proved defendant knowingly
          and unlawfully entered the Lopez apartment
          with the intent to take property.

Id. Accordingly, the appellate court properly concluded that the

denial of counsel was harmless error beyond a reasonable doubt.

For the same reasons, it is plain that the limited deprivation

of Mr. Rodriguez’s right to counsel did not result in “actual

prejudice.” Brecht, 507 U.S. at 637. As such, the Appellate

Division did not unreasonably apply clearly established Supreme

Court precedent.



                                   16
     Case 1:18-cv-06202-JGK Document 35 Filed 01/06/21 Page 17 of 27



                                   B

     Mr. Rodriguez next argues that the trial court violated his

due process right by denying his request for a one-month

adjournment.

     “The matter of continuance is traditionally within the

discretion of the trial judge . . . .” Ungar v. Sarafite, 376

U.S. 575, 589 (1964). “There are no mechanical tests for

deciding when a denial of a continuance is so arbitrary as to

violate due process. The answer must be found in the

circumstances present in every case, particularly in the reasons

presented to the trial judge at the time the request is denied.”

Id. “The Supreme Court has identified several factors to

consider in determining whether a denial of a continuance is an

abuse of discretion, including the judge's reasons for denying

the continuance, the arguments made to the judge in support of

the continuance, the diligence of the defendant in requesting

the continuance, and the degree to which the denial of the

continuance ultimately prejudiced the defendant.” Marrant v.

Cuomo, 447 F. App'x 234, 235-36 (2d Cir. 2011).

     In this case, the appellate court properly concluded that

the trial court did not abuse its discretion in denying the

adjournment request. In particular, in denying the request, the

trial court noted that the documents that Mr. Rodriguez claimed

he needed to review were not voluminous, and that he had five


                                   17
     Case 1:18-cv-06202-JGK Document 35 Filed 01/06/21 Page 18 of 27



months to review them. Tr. at 263-265. Furthermore, prior to his

request for adjournment, Mr. Rodriguez had previously told the

court that he was ready to proceed, and the court scheduled the

trial accordingly. Id. at 265. As such, the trial court had

compelling reasons for denying the request for adjournment.

Additionally, to the extent that his request was based on his

need for more time to prepare for trial, because Mr. Rodriguez

ultimately did not participate in the trial and was represented

by Mr. Weinstein, there was no actual prejudice caused by the

denial. Accordingly, the denial of an adjournment did not amount

to a denial of due process and the Appellate Division did not

unreasonably apply clearly established Supreme Court precedent.

                                   C

     Mr. Rodriguez’s third argument is that the instruction that

the trial court gave the jury about his absence from the

courtroom was a violation of the Fourteenth Amendment. On direct

appeal, Mr. Rodriguez characterized this claim as a failure to

follow the pattern jury instruction and brought the claim under

state law. SR1 at 34. The state appellate court therefore did

not consider his constitutional argument.

     Before seeking habeas relief in federal court, a petitioner

must exhaust all state-provided remedies. 28 U.S.C.

§ 2254(b)(1). For exhaustion purposes, “a federal habeas court

need not require that a federal claim be presented to a state


                                   18
     Case 1:18-cv-06202-JGK Document 35 Filed 01/06/21 Page 19 of 27



court if it is clear that the state court would hold the claim

procedurally barred.” Harris v. Reed, 489 U.S. 255, 263 n.9

(1989). In those circumstances, the petitioner is deemed to have

no “remedies available” and the claim is therefore exhausted

within the meaning of § 2254(b)(1). Grey v. Hoke, 933 F.2d 117,

121 (2d Cir. 1991). However, such a procedurally defaulted claim

may be reviewed by a federal court only “upon a showing of cause

for the default and prejudice to the petitioner.” Bossett v.

Walker, 41 F.3d 825, 829 (2d Cir. 1994) (citing Wainwright v.

Sykes, 433 U.S. 72, 87 (1977)). Cause may be demonstrated with

“a showing that the factual or legal basis for a claim was not

reasonably available to counsel, . . . or that some interference

by state officials made compliance impracticable, . . . [or

that] the procedural default is the result of ineffective

assistance of counsel.” Murray v. Carrier, 477 U.S. 478, 488

(1986). As for prejudice, in a defective jury charge claim, the

relevant inquiry on habeas review is “whether the ailing

instruction by itself so infected the entire trial that the

resulting conviction violates due process, not merely whether

the instruction is undesirable, erroneous, or even universally

condemned.” United States v. Frady, 456 U.S. 152, 169 (1982).

Alternatively, to overcome a default, a petitioner must

demonstrate that a failure to consider the claim will result in




                                   19
     Case 1:18-cv-06202-JGK Document 35 Filed 01/06/21 Page 20 of 27



a miscarriage of justice because the petitioner is actually

innocent. Coleman v. Thompson, 501 U.S. 722, 750 (1991).

     Mr. Rodriguez did not raise his constitutional argument

regarding the jury instruction in his direct appeal.

Accordingly, this argument is procedurally defaulted under New

York law. See People v. Harris, 491 N.Y.S.2d 678 (App. Div.

1985) (citing N.Y. Crim. P. L. § 440.10(2)(c)). While such a

defaulted claim must be deemed exhausted for the purposes of

this petition, Grey, 933 F.2d at 121, Mr. Rodriguez needs to

demonstrate cause and prejudice or a miscarriage of justice to

bring this defaulted claim now. Thompson, 501 U.S. at 750. Mr.

Rodriguez cannot satisfy any of these showings. Mr. Rodriguez

asserts no cause for the failure to bring the claim in the state

proceedings. Furthermore, Mr. Rodriguez cannot demonstrate

prejudice from the warning that the trial court gave about his

absence. First, the only deviation from the New York pattern

instruction about an absent defendant in the instruction that

the trial court gave was to tell the jury that Mr. Rodriguez

exercised his right not to be present. If anything, this

instruction removed any doubt about his absence rather than lead

the jury to speculate that Mr. Rodriguez absconded, as Mr.

Rodriguez hypothesized in his state court appeal. Second, the

evidence of his guilt was overwhelming. Therefore, whatever

inference the jury drew about his absence, there is no doubt


                                   20
     Case 1:18-cv-06202-JGK Document 35 Filed 01/06/21 Page 21 of 27



that the ultimate verdict was well supported by the evidence

presented at trial. For the same reason, Mr. Rodriguez cannot

show that a failure to consider this claim would result in a

miscarriage of justice. Accordingly, his due process claim about

the jury instruction is procedurally barred and, in any event,

without merit.

                                   D

     Mr. Rodriguez’s fourth claim is that the prosecution’s

summation regarding the elements of robbery misstated the law

and constructively amended the prosecution’s trial theory. Mr.

Rodriguez has argued that the prosecutor incorrectly stated that

the state only needed to prove that Mr. Rodriguez was in Mr.

Lopez’s bedroom illegally, as opposed to being illegally in the

apartment building as a whole. This formulation, Mr. Rodriguez

asserted, undermined his defense that he was invited inside the

apartment building by another tenant. SR1 at 41. Additionally,

Mr. Rodriguez claims ineffective assistance of counsel for

failure to preserve this claim. The Appellate Division

determined that this claim was unpreserved and the court

declined to review it in the interest of justice. As an

alternative holding, the court found that the prosecutor

correctly state New York law. Rodriguez, 66 N.Y.S.3d at 498.

     As an initial matter, this claim is procedurally barred.




                                   21
     Case 1:18-cv-06202-JGK Document 35 Filed 01/06/21 Page 22 of 27



A habeas court may not review a federal issue when the state

court relied on “a state law ground that is independent of the

federal question and adequate to support the judgment.”

Thompson, 501 U.S. at 729. New York’s contemporaneous objection

rule constitutes such an independent and adequate state law

ground. Downs v. Lape, 657 F.3d 97, 104 (2d Cir. 2011).

Accordingly, the failure to follow the rule precludes habeas

review unless the appellate court’s application was an

“exorbitant misapplication[] . . . that serve[s] no legitimate

state interest.” Id.

     In this case, Mr. Rodriguez’s lawyer failed to make a

specific contemporaneous objection to the summation during the

trial. Tr. 139-140. The Appellate Division held that the claim

was unpreserved for appellate review because Mr. Rodriguez’s

counsel’s “unelaborated objections” were inadequate to make his

position known to the trial court. Rodriguez, 66 N.Y.S.3d at

498. This decision was a reasonable application of the rule that

“[a] general objection is not sufficient to preserve an issue

since [it] would not alert the court to defendant’s position.”

Garvey v. Duncan, 485 F.3d 709, 714 (2d Cir. 2007). See also

People v. Vega, 657 N.Y.S.2d 30, 31 (App. Div. 1997)

(“Defendant’s challenges to the prosecutor’s summation are

unpreserved because defendant made only general objections

during the summation.”). Accordingly, this claim is procedurally


                                   22
     Case 1:18-cv-06202-JGK Document 35 Filed 01/06/21 Page 23 of 27



barred, and Mr. Rodriguez needs to show cause and prejudice to

overcome the bar. Thompson, 501 U.S. at 750.

     Mr. Rodriguez’s claim of ineffective assistance of counsel—

whether as a cause for his failure to press the summation error

in the state appellate court or as a standalone claim for habeas

relief—is without merit. In either context, “[t]he benchmark for

judging any claim of ineffectiveness of counsel must be whether

counsel’s conduct so undermined the proper functioning of the

adversarial process that the trial cannot be relied on as having

produced a just result.” Strickland v. Washington, 466 U.S. 668,

686 (1984); see also Murray v. Carrier, 477 U.S. 478, 488 (1986)

(applying Strickland standard to the cause and prejudice inquiry

in habeas review). “[T]he defendant must show that counsel’s

performance was deficient . . . [and] that the deficient

performance prejudiced the defense.” Strickland, 466 U.S. at

687. Mr. Rodriguez cannot meet this demanding standard here

because, as the Appellate Division also explained, the

prosecution’s summation accurately characterized the law.

Therefore, Mr. Weinstein’s failure to raise a more elaborate

objection to the summation, which resulted in the procedural

default, could not have amounted to deficient performance and

prejudiced Mr. Rodriguez.

     The prosecutor accurately characterized New York law. New

York Penal Law § 140.00(2) provides that “[w]here a building


                                   23
     Case 1:18-cv-06202-JGK Document 35 Filed 01/06/21 Page 24 of 27



consists of two or more units separately secured or occupied,

each unit shall be deemed both a separate building in itself and

a part of the main building.” See also People v. Smith, 534

N.Y.S.2d 1021, 1022 (App. Div. 1988) (“The fact that the

defendant was properly in the common areas of the house did not

give him a license to enter the locked room of another

tenant.”). As a result, the prosecution correctly stated that it

is sufficient under New York law to prove that Mr. Rodriguez

entered Ms. Lopez’s bedroom without permission. For the same

reason, the prosecution’s summation did not result in a

constructive amendment of the indictment, which stated that Mr.

Rodriguez “knowingly entered and remained unlawfully in a

building located at 552 West 160th Street with intent to commit

a crime therein, and said building was a dwelling.” Under Penal

Law § 140.00(2), a unit within a building is a building for the

purposes of the burglary statute, and therefore “a building

located at 552 West 160th Street” can refer to both the building

as a whole and the individual units within it. See People v.

James, 612 N.Y.S.2d 131 (App. Div. 1994) (“[T]he trial court did

not constructively amend the indictment and enlarge the People's

theory of burglary by instructing the jury that the term

‘building’ included the separate units within.”). Accordingly,

Mr. Rodriguez’s claim regarding the prosecutor’s summation is

both procedurally barred and without merit.


                                   24
     Case 1:18-cv-06202-JGK Document 35 Filed 01/06/21 Page 25 of 27



                                   E

     In his reply to the state’s answer to his habeas petition,

Mr. Rodriguez included two new claims and the Court granted the

state permission to file a surreply. First, Mr. Rodriguez claims

that the prosecution suppressed exculpatory evidence in

violation of Brady v. Maryland, 373 U.S. 83 (1963), and United

States v. Bagley, 473 U.S. 667 (1985). The alleged evidence

consisted of surveillance videotape and Mr. Rodriguez’s own

telephone that, according Mr. Rodriguez, would have established

that he did not commit the burglary. Second, Mr. Rodriguez

claims that he was framed for the burglary by the police who

committed a violation of his Equal Protection rights.

     The state argues persuasively that the new claims cannot be

heard because they were not included in the initial habeas

petition. Rules Governing Section 2254 Cases in the United

States District Courts provide that “the petition must

specify all the grounds for relief available to the petitioner.”

Rule 2(c)(1) of the Rules Governing Section 2254 Cases in the

United States District Courts. In accordance with this Rule,

courts in this Circuit have routinely held that only claims

raised in a Section 2254 petition itself are appropriately

considered in habeas proceedings, and that claims raised solely

in the petitioner’s reply should not be reviewed. See, e.g.,




                                   25
     Case 1:18-cv-06202-JGK Document 35 Filed 01/06/21 Page 26 of 27



Ennis v. Artus, No. 09-cv-10157, 2011 WL 3585954, at *19

(S.D.N.Y. Aug. 12, 2011) (collecting cases), report and

recommendation adopted, No. 09-cv-10157, 2012 WL 3957046

(S.D.N.Y. Sept. 10, 2012). Accordingly, these claims need not be

considered.

     In any event, the claims are without merit. Mr. Rodriguez

fails to provide any basis for the claim that there was any

exculpatory evidence that was withheld. There is likewise no

basis for Mr. Rodriguez’s argument that he was innocent and

framed by the police, particularly in view of the finding of the

Appellate Division that the proof of Mr. Rodriguez’s guilt

presented at trial was overwhelming. Accordingly, the claims

raised in Mr. Rodriguez’s reply are denied.

                              CONCLUSION

     The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed, the arguments

are either moot or without merit. For the reasons explained

above, the petition for a writ of habeas corpus is dismissed.

The Clerk is directed to enter judgment dismissing the petition

and to close this case.

     Because the petitioner has failed to make a substantial

showing of the denial of a constitutional right, the Court

declines to issue a certificate of appealability pursuant to 28

U.S.C. § 2253(c).


                                   26
     Case 1:18-cv-06202-JGK Document 35 Filed 01/06/21 Page 27 of 27



     The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3),

that any appeal from this Order would not be taken in good

faith, and therefore in forma pauperis status is denied for the

purposes of an appeal. See Coppedge v. United States, 369 U.S.

438, 444-45 (1962).

SO ORDERED.

Dated:    New York, New York
          January 6, 2021               ____ /s John G. Koeltl_________
                                               John G. Koeltl
                                         United States District Judge




                                   27
